 1   AARON D. FORD
       Attorney General
 2   CHARLES L. FINLAYSON (Bar No. 13685)
       Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Telephone: (775) 684-1115
     Fax: (775) 684-1108
 6   CFinlayson@ag.nv.gov
     Attorney for Respondent
 7

 8                                     UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF NEVADA
10   HECTOR LEONARD JARDINE,                                      Case No. 2:16-cv-02637-RFB-NJK
11           Petitioner,                                          UNOPPOSED MOTION FOR
                                                                ENLARGEMENT OF TIME (FIRST
12   vs.                                                                REQUEST)
13   BRIAN WILLIAMS, et al.,
14           Respondents.
15          Respondents, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,

16   hereby respectfully move this Court for an order granting a sixty (60) day enlargement of time, to and

17   including July 16, 2021, in which to file and serve their response to petition.

18          This motion is based upon the provisions of Rule 6(b) of the Federal Rules of Civil Procedure

19   and the attached Declaration of Counsel, as well as all other papers, documents, records, pleadings and

20   other materials on file herein.

21          There have been no prior requests for an enlargement of time, and this motion is made in good

22   faith and not for the purposes of delay.

23          RESPECTFULLY SUBMITTED this 17th day of May, 2021.

24                                                 AARON D. FORD
                                                   Attorney General
25
                                                   By:     /s/ Charles L. Finlayson
26                                                         CHARLES L. FINLAYSON (Bar No. 13685)
                                                           Senior Deputy Attorney General
27

28

                                                         -1-
 1   AARON D. FORD
       Attorney General
 2   CHARLES L. FINLAYSON (Bar No. 13685)
       Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Telephone: (775) 684-1115
     Fax: (775) 684-1108
 6   CFinlayson@ag.nv.gov
     Attorney for Respondent
 7

 8                                    UNITED STATES DISTRICT COURT
 9                                            DISTRICT OF NEVADA
10   HECTOR LEONARD JARDINE,                                      Case No. 2:16-cv-02637-RFB-NJK
11              Petitioner,                                       DECLARATION OF COUNSEL
12   vs.
13   BRIAN WILLIAMS, et al.,
14              Respondents.
15           I, Charles L. Finlayson, hereby state, based on personal knowledge and/or information and

16   belief, that the assertions of this declaration are true:

17           1.       I am a Senior Deputy Attorney General of the Post-Conviction Division of the Nevada

18   Attorney General’s Office, and I make this declaration on behalf of Respondents’ motion for enlargement

19   of time.

20           2.       My response in this matter is currently due on May 17, 2021. By this motion, I am

21   requesting a sixty (60) day enlargement of time, to and including July 16, 2021, in which to file my

22   response.

23           3.       I require additional time to complete my response in this matter. I recently filed a reply

24   in support of a motion to dismiss and oppositions to motions for discovery and an evidentiary hearing in

25   Mulder v. Gittere, 3:09-cv-0610-JAD-WGC (death penalty), various responses in Sonner v. Filson, No.

26   17-99006 (death penalty), and an answering brief in Kelsey v. Baker, No. 19-16728. In addition, the

27   Ninth Circuit recently directed me to respond to an application to file a second or successive petition in

28   Zakouto v. Russell, 21-70375, and I require time to familiarize myself with that matter.

                                                            -2-
 1           4.      In addition to working on other matters, my role as a Senior Deputy Attorney General

 2   requires that I take time from my own cases to review and edit filings, conduct trainings, and coordinate

 3   responses with other departments. The Nevada Attorney General’s Office also recently directed staff to

 4   take one day of furlough time per month, time which I cannot spend working on this matter.

 5           5.      I contacted counsel for the petitioner, Amelia Bizzaro, and they indicated that they have no

 6   objection to this request.

 7                                                 By:     /s/ Charles L. Finlayson
                                                           CHARLES L. FINLAYSON (Bar No. 13685)
 8

 9
10                                                        IT IS SO ORDERED:
11

12
                                                         __________________________
13
                                                         RICHARD F. BOULWARE, II
14                                                       United States District Judge
15                                                       DATED this 19th day of May, 2021.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         -3-
 1                                       CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the Office of the Attorney General and that on this 17th day of

 3   May, 2021, I served a copy of the foregoing UNOPPOSED MOTION FOR ENLARGEMENT OF

 4   TIME (FIRST REQUEST), by U.S. District Court CM/ECF electronic filing to:

 5   Amelia L. Bizzaro
     Assistant Federal Public Defender
 6   411 E. Bonneville Ave. Ste. 250
     Las Vegas, Nevada 89101
 7

 8                                                       /s/ Amanda White
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -4-
